

113 HR 3562 IH: Fairness in Obamacare Act of 2013
U.S. House of Representatives
2013-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3562IN THE HOUSE OF REPRESENTATIVESNovember 20, 2013Mr. Kingston introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on Energy and Commerce and House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo clarify the application of all laws, including the Patient Protection and Affordable Care Act, to the Federal Government and Congress, and for other purposes.1.Short titleThis Act may be cited as the Fairness in Obamacare Act of 2013.2.Application of general laws to Executive Branch and CongressCongress and the Executive Branch are expressly and equally bound by any Federal law which is intended to be broadly enforced upon the American people.3.Moving the President, Vice President, and appointed Federal workers into Exchange plans(a)In generalSection 1312(d)(3)(D) of the Patient Protection and Affordable Care Act (42 U.S.C. 18032(d)(3)(D)) is amended—(1)in the heading, by inserting and the President, Vice President, and appointed Federal workers after Members of Congress;(2)in clause (i)—(A)by striking and congressional staff and inserting , congressional staff, and the President, the Vice-President, and appointed Federal workers; and(B)by striking or congressional staff and inserting , staff member, President, Vice President, or appointed Federal worker; and(3)by adding at the end of clause (ii) the following new subclause:(III)Appointed Federal workerThe term appointed Federal worker means any individual who—(aa)is employed in a position listed in sections 5312 through 5316 of title 5, United States Code (relating to the Executive Schedule);(bb)is a limited term appointee, limited emergency appointee, or noncareer appointee in the Senior Executive Service, as defined under paragraphs (5), (6), and (7), respectively, of section 3132(a) of such title; or(cc)is employed in a position in the executive branch of the Government of a confidential or policy-determining character under schedule C of subpart C of part 213 of title 5 of the Code of Federal Regulations..(b)Maintaining current FEHBP coverage of annuitantsNothing in the amendments made by subsection (a) shall be construed as affecting the continued coverage of annuitants under health benefits plans under chapter 89 of title 5, United States Code, as in effect as of the date of the enactment of this Act.